DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 10/15/2021.
Acknowledgement is made to claims 18-20 as withdrawn from further consideration by the examiner.
Claims 1-20 are pending. A complete action on the merits appears below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 20060293560 A1) in view of Rajagopalan (US 20160081745 A1) further in view of Stout (US 20150366584 A1).
Regarding claim 1, Nguyen teaches a system for ablating target tissue of an airway of a patient (Para. [0062] discusses the use of this device for ablation procedures, and the use with non-gynecological surgeries, such as a bronchoscopy), a system comprising: a catheter assembly (Fig. 6F; hysteroscope 600) including -- an elongate shaft (Fig. 6F; delivery catheter 660) having a proximal end and a distal end; a positioning (Fig. 6F; holding device 665 is coupled to the delivery catheter 660) handle assembly coupled to the proximal end of the elongate shaft; an ablation assembly coupled to the distal end of the elongate shaft (7C-D; illustrate inflatable balloon 720 located at the distal most end of catheter body 710), the ablation assembly including - an expandable member movable between a retracted configuration and an expanded configuration (Fig. 7C-D; inflatable balloon 720 is illustrated as being expandable between an inflated and deflated portion); and an insertion tube (Fig. 6F; stabilization device 200) slidably positioned over the elongate shaft (Fig. 6F; delivery catheter 660), the insertion tube being configured and dimensioned to move between a first position in which the ablation assembly, in the retracted configuration, is compacted within the insertion tube, and a second position in which the ablation assembly extends outside of the insertion tube (Fig. 6E-G display the process of insertion of the 
However Nguyen fails to specifically teach the ablation assembly being configured to be positioned within the airway to deliver energy to the target tissue, as the energy emitter is configured to be positioned proximate the target tissue when the expandable member is in the expanded position; with a controller configured to deliver energy from an energy source to the energy emitter. 
Rajagopalan teaches a device and method for treating patient tissue, such as that of the airway (Para. [0158] specifically discusses the tissue lining the airway) through a procedure, such as ablation (Para. [0090] discusses RF energy ablation), which utilizes an expandable member (Fig. 4; expandable and/or treatment assembly 140) containing an energy emitter (Fig. 4; treatment element 145 may be a variety of electrical energy delivery elements such as electrodes) attached to an elongated shaft (Fig. 4; shaft 110), and introduced to the body through an insertion tube (Fig. 4; introducer 50). The use of said energy emitter being controlled through a controller configured to deliver energy (Para. [0320] discusses using controller 310 to monitor and control the treatment of target tissue).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the device of Nguyen to incorporate the teachings of Rajagopalan and to specifically ablatively treat the tissue in the airway as the utilization of an energy emitter for ablative procedures, and a controller for controlling the emission of energy during said procedure is well known in the art and Rajagopalan teaches the desirability of teaching this specific tissue region in the airway.
However Nguyen/Rajagopalan fails to teach that the insertion tube is nested within the handle assembly.
Stout teaches an assembly and method of inserting a delivery catheter assembly into a working channel containing a tip protector sleeve on an elongated catheter sheath between a proximal and distal position. 
Stout further teaches the device wherein an insertion tube (Fig. 4; tip protector sleeve 300 includes elongated shaft 302, flanged mechanical stop 304 and distal end 306) is nested (Fig. 5B-D; control device 402 is configured to allow flanged mechanical stop 304 to slide within the distal cavity portion 420) within the handle assembly. Stout discusses (Para. [0030]) the benefit of the proximal portion of the tip protector sleeve as being slid within the entire cavity of the control device, as this allows the operator to utilize the full working length of the elongated catheter sheath during a procedure. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Stout into the device of Nguyen/Rajagopalan as Stout teaches (Para. [0030] & [0050]) the device, through the use of the tip protector sleeve and control device cavity, as having adjustability depending on the procedure and the patient’s anatomy, such as the distal end of the control device being able to abut the access port or piercable end of the ceiling cap.
Regarding claim 2
Regarding claim 3, Nguyen further teaches the system wherein the flared end terminates in a flange.  (Fig. 6F; Para. [0080] discusses the stabilization device 200 being coupled to a distention valve 500 and having a fixed location on the sleeve 210 of stabilization device 200 which is used to determine the depth of the sleeve 210 is inserted into the hysteroscope 600. Para. [0075] Discusses the location of the distention valve 500 may be fixed into place at any point on the sleeve 210.)
Regarding claim 4, Nguyen further teaches the system, wherein the insertion tube further comprises: a second tapered end opposite the first flared end, wherein an outer diameter of the second tapered end is less than the constant outer diameter, thereby forming a chamfer.  (Fig. 2A; Para. [0067] discusses the distal end 240 of the stabilization device 200 as being tapered to be fitted into a distention valve.)
Regarding claim 5, Nguyen further teaches the system, wherein the catheter assembly further comprises a funnel removably couplable to a first end of the insertion tube, the funnel being configured to fold the ablation assembly into a compacted configuration when the expandable member is in the retracted configuration for insertion into the insertion tube.  (Para [0067] discusses the mechanical fitting 220 and the stabilization device 200 as being formed for the proper delivery and retraction of the catheter device. Para. [0071] teaches the ball valve clamps clamping at a point where the stabilization device 200 is a specific depth within working channel 610, as the funnel 220 of stabilization device 220 is taught as being removable, or fixed at any place on stabilization device 200, thus removable coupling is taught).
Regarding claim 6, Stout further teaches the system wherein the handle assembly includes a housing forming an internal recess, wherein the insertion tube is configured to nest partially or entirely within the housing (Fig. 4; tip protector sleeve 300 includes elongated shaft 302, flanged mechanical stop 304 and distal end 306 and Fig. 5B-D; control device 402 is configured to allow flanged mechanical stop 304 to slide within the distal cavity portion 420) when the insertion tube is in the second position 
Regarding claim 7, Rajagopalan further teaches this device as treating the patient specifically in the airway. Stout further teaches (Fig. 12A-12C; shows the delivery catheter assembly 400 and tip protector sleeve 300 as being shiftable from a first position [0031] in which the distal end 306 of tip protector 300 may extend distally beyond the distal end of elongated catheter sheath 404 and insert 406, so as to protect the distal end of the elongated catheter during piercing of a sealing cap) the system being coupleable to a port of a delivery device for delivering the ablation assembly into the patient, wherein: the insertion tube is configured to be coupled to the port when the insertion tube is in the first position; and the insertion tube is configured to shift to the second position as the handle assembly moves toward and into contact with the port causing the ablation assembly to move through a working channel of the delivery device and into the patient, in which at least a portion of the insertion tube is nested within the handle assembly (Fig. 5B-D; further display the distal most member, also referred to as insert 406, as extending outside of the tip protector sleeve 300, and tip protector sleeve being nested within control device 402, [0048]- [0050] discusses this movement as occurring through the insertion process).  It would have been obvious to a person having ordinary skill in the art before the effective filing date to further incorporate the teachings of Stout into the device of Nguyen/Rajagopalan as Stout teaches the benefit of (Para. [0005]- [0007]) utilizing a cover over the distal end to protect the tip, and prevent damage, during insertion of the elongate sheath through a sealing cap and into a working channel of a system.  
Regarding claim 8, Nguyen further teaches the system being coupleable to a port of a delivery device for delivering the ablation assembly into the airway, further wherein: the insertion tube is configured to be inserted through the port and at least partially into a working channel of the delivery 
Regarding claim 9, Nguyen further teaches the system wherein the working channel of the delivery device includes a linear portion and a non-linear portion, wherein a first end of the linear portion is coupled to the port, and a second end of the linear portion is coupled to the non-linear portion, further wherein: the insertion tube extends within and at least partially along the linear portion of the working channel. (Fig. 6F; working channel 620 channel 670, and delivery catheter 660)
Regarding claim 10, Nguyen further teaches the system wherein the insertion tube extends through the linear portion and at least partially along and within the non-linear portion.  (Fig. 6F; working channel 620 and channel 670)
Regarding claim 11, Nguyen further teaches the system wherein the insertion tube includes a flange configured to limit the distance the insertion tube is inserted into the working channel.  (Fig. 6F; Para. [0080] discusses the stabilization device 200 being coupled to a distention valve 500 and having a fixed location on the sleeve 210 of stabilization device 200 which is used to determine the depth of the sleeve 210 is inserted into the hysteroscope 600. Para. [0075] Discusses the location of the distention valve 500 may be fixed into place at any point on the sleeve 210.)
Regarding claims 12- 17, the recited methods are considered inherent in the ordinary use of the device as described in claims 1-7 as rejected under Nguyen in view of Rajagopalan, further in view of Stout.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
Specifically, applicant’s arguments of the limitations that art not taught by the Nguyen/ Rajagopalan references are moot in view of the new rejections under Nguyen/ Rajagopalan and Stout. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794